DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “hydraulic brake system of a vehicle”, “a vehicle”, “a brake fluid reservoir”, “solenoid valves”, and “other hydraulic components of a brake control and/or slip control of the vehicle brake system” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, line 7, there appears to be words missing (“one the two bores communicating”).  It is unclear what the scope of the limitation encompasses.
Claim 11 recites “bores” in line 2.  Claim 11 is dependent on claim 8 and claim 8 seems to recite two bores and a separate transverse bore.  It is unclear if the recitation in claim 11 refers to additional bores (separate and distinct from any bores recited in claim 8) or bores previously recited in claim 8 (and if so, which of the bores recited in claim 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 and 10-14 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Mayr et alia (US Patent Application Publication 2015/0298675), hereinafter “Mayr ‘675” alone, or in view of Alaze et alia (US Patent Application Publication 2014/0345720), hereinafter “Alaze”.
Re claim 8, Mayr ‘675 discloses a hydraulic block for a hydraulic power brake system of a vehicle (see the title and various other citations), the hydraulic block including a connection (19) for a brake fluid reservoir (28, see paragraph [0040]), a master brake cylinder bore (7’), and a receptacle (8’) for a pedal travel simulator (see paragraph [0031] and other citations), the hydraulic block further including a return (including ref. nos. 9, 10, 10’, 20, and the unnumbered pipe section leading from the connection 19 down to the master brake cylinder bore 7’) of the 

Re claim 10, the modified Mayr ‘675 discloses the hydraulic block as recited in claim 8, wherein the connection (19) for the brake fluid reservoir and the receptacle (8’) for the pedal travel simulator are situated in opposite surfaces of the hydraulic block (see Fig. 2 or 3). 
Re claim 11, the modified Mayr ‘675 discloses the hydraulic block as recited in claim 8, wherein the hydraulic block is a rectangular parallelepiped (i.e. cuboid, see paragraph [0028]) having bores arranged in a Cartesian pattern (see paragraph [0028]). 
Re claim 12, the modified Mayr ‘675 discloses the hydraulic block as recited in claim 8, wherein the master brake cylinder bore (7’) runs transversely with respect to the receptacle for 
Re claim 13, the modified Mayr ‘675 discloses the hydraulic block as recited in claim 8, wherein the hydraulic block has receptacles (12’, 13’, 14’) for solenoid valves and receptacles (22’) for other hydraulic components (e.g. pressure sensors) of a brake control and/or a slip control of the vehicle brake system. 
Re claim 14, the modified Mayr ‘675 discloses the hydraulic block as recited in claim 8, wherein the hydraulic block has a power cylinder bore (11’).

Claim 9 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Mayr ‘675 in view of Alaze as applied to claim 8 above, and further in view of Mayr et alia (US Patent Application Publication 2012/0177516), hereinafter “Mayr ‘516”.
The modified Mayr ‘675 discloses the hydraulic block as recited in claim 8, wherein the receptacle for the pedal travel simulator has some type of fluid communication into which one of the two parallel bores of the return opens out.  However, the modified Mayr ‘675 is silent as to an undercut or groove.  Mayr ‘516 discloses an undercut (72) connecting a bore (58) to a receptacle (see Fig. 5) in a similar hydraulic block (see Figs. 1-4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the undercut of Mayr ’516 with the bore and receptacle of the modified Mayr ‘675 as a low-cost way of creating the flow path (see paragraph [0016]) and connect the line (bore) that is formed tangentially with respect to the cylindrical receptacle (see paragraph [0020]) as taught by Mayr ‘516.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC KEASEL/Primary Examiner, Art Unit 3753